Citation Nr: 0740513	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-15 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran's PTSD diagnoses have not been attributed to 
a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.304(f)) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claim (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in February 2006.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau.  
Further, PTSD, unlike varicose veins, has not been shown to 
be diagnosed by their unique and readily identifiable 
features and involves a determination 'medical in nature' 
with regard to the diagnosis which may not be diagnosed via 
lay observation alone.  See Barr.  Thus, the veteran's lay 
assertions are not competent or sufficient.  The Board will 
address his credibility, as set forth below.  Further, the 
Board notes that other lay persons, including his wife or 
representative, are also not competent to make a diagnosis of 
PTSD.


PTSD

The veteran seeks service connection for PTSD.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  The regulation governing PTSD 
claims, 38 C.F.R. § 3.304(f), requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

The veteran's DD Form 214 and DD Form 215N do not reflect 
combat service.  The veteran was awarded the National Defense 
Service Medal, the Vietnam Service Medal, and the Republic of 
Vietnam Armed Forces Meritorious Unit Citation of the 
Gallantry Cross with Palm.  The veteran's DD Form 214 and DD 
Form 215N do not show that he received any commendations or 
awards typically awarded primarily or exclusively for 
circumstances related to combat, such as the Combat 
Infantryman Badge, Purple Heart, or any other similar 
citation.  Although his unit received the Vietnam Gallantry 
Cross with Palm, VA does not recognize the Vietnam Cross of 
Gallantry as presumptive participation in combat.  
Historically, the Vietnam Cross of Gallantry was a foreign 
decoration awarded by the Vietnamese government to every 
American who served in Vietnam.  When it was awarded to units 
on the Army level, it was decorated with a palm.  In sum, his 
awards show that he served during the Vietnam War and do not 
presumptively show combat service.  

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

In this case, there is no evidence currently in the claims 
file that establishes the veteran's personal participation in 
combat.  As noted, the veteran's DD Form 214 and DD Form 215N 
as well as the service personnel records do not show that he 
received any commendations or awards typically awarded 
primarily or exclusively for circumstances related to combat, 
such as the Combat Infantryman Badge, Purple Heart, or any 
other similar citation.  See id.  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of participation in combat is of less weight 
than the evidence against the claim.  The favorable evidence 
includes the veteran's testimony, which is not sufficient to 
establish definitively the veteran's participation in combat.  
The unfavorable evidence includes the veteran's service 
personnel records DD Forms 214 and 215N.  The favorable 
evidence and the unfavorable evidence are not in relative 
equipoise; therefore, the doctrine of reasonable doubt is not 
for application.  Rather, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran participated in combat.  See Cohen, 10 Vet. App. at 
145; 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  

Since the veteran did not engage in combat with the enemy, 
his stressors cannot be related to combat.  Moreover, his 
allegations with regard to stressors alone are not enough to 
establish the occurrence of a stressor.  Rather, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  In the three previously noted cases, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The veteran has made various contentions regarding stressors 
in Vietnam, in correspondence of record, at a personal 
hearing, and in medical records.  

Initially, the Board notes that a review of the service 
medical records reveals no findings, treatment, or diagnosis 
of a psychiatric disorder.  There is no diagnosis of PTSD.  
Post-service, in the 1990's, the veteran received private 
medical treatment for psychiatric impairment, variously 
diagnosed as major depression, panic disorder, generalized 
anxiety disorder, bipolar disorder, and history of 
schizoaffective disorder.   

In July 1999, the veteran reported to his private physician 
that during service, he saw combat.  In a specific incident, 
while aboard ship, the ship hit a mine and he got "blown 
up."  He was blown off the ship and broke his wrist.  He 
swam to the banks of the river which was under enemy control.  
The physician noted that this was a pretty terrible situation 
and eventually diagnosed the veteran as having PTSD.  

The Board notes that the service personnel records and 
service medical records do not confirm this stressor upon 
which the diagnosis of PTSD was based.  Specifically, these 
records show that in February 1966, the veteran developed the 
"sudden onset" of wrist swelling and pain in the fingers on 
the right hand.  During the following 36 hours, the veteran 
also developed pain in both hips and painful swelling in the 
right wrist and hand.  His symptoms, other than the right 
hand, subsided over the next several days.  Clinical records 
showed no specific trauma to the right wrist/hand.  On March 
31, 1966, the veteran was admitted to the sick list from 
aboard the USS MARS and hospitalized in Japan with a 
diagnosis of synovitis/rheumatoid arthritis of the right 
wrist.  It was reported that the veteran had been 
hospitalized 10 days earlier for the same complaint.  No 
specific trauma was noted.  It was noted that the veteran had 
been working as a signalman onboard ship which required 
excessive motion in the radial and ulnar deviation of the 
right wrist.  On April 1966, exploration of the dorsum of the 
right wrist was performed.  The revised diagnosis was 
rheumatoid arthritis of the right wrist.  He was medically 
air evacuated to the United States and admitted to the Naval 
Hospital in Oakland, California in May 1966.  In June 1966, 
the final diagnosis was synovitis of the right wrist, 
etiology undetermined.

The veteran's account of how he injured his right wrist/hand 
is not credible and not supported by the record.  It is not 
credible because it is entirely inconsistent with the 
inservice medical treatment records and personnel records.  
The Board finds those records to be credible and probative 
because they provide a documented account of the etiology of 
the veteran's right wrist complaints and the treatment for 
such complaints.  None of these records show the right 
hand/wrist synovitis to be the result of trauma, or combat 
activities aboard a river boat.  It is repeatedly stated in 
these records that the onset was idiopathic, sudden, or of 
undetermined etiology.  Therefore, since the private 
physician's diagnosis was based on an inaccurate stressor, 
the diagnosis is not valid.  

In September 2001, the veteran was afforded a VA psychiatric 
examination.  The veteran did not report any service stressor 
at that time.  The examiner indicated that the veteran was 
suffering from both a mood disorder and a generalized anxiety 
disorder with intermittent episodes of panic disorder.  PTSD 
was not diagnosed.  

In April 2004, a VA staff psychiatrist, K.K., M.D., indicated 
that he had been treating the veteran for the past few years 
for Vietnam combat-related PTSD and its associated major 
depression.  This staff psychiatrist did not identify any 
Vietnam stressor which resulted in PTSD.  However, attached 
to the physician's letter, the veteran submitted a statement 
in which he described a stressful incident.  The veteran 
related that he injured his right wrist on active duty.  He 
was transferred to the USS GALVESTON to the USS MARS to a 
United States Naval Hospital in Japan.  He was thereafter 
scheduled for air evacuation to California.  However, his air 
evaluation plane stopped in Vietnam, came under small arms 
fire while loading wounded, and took on board horribly burned 
servicemen as well as nurses and amputees.  The plane then 
flew to a burn center in Texas.  The veteran indicated that 
he had been haunted by this incident.  

A review of the veteran's service personnel records documents 
his various transfers following the right wrist injury.  On 
March 10, 1966, the veteran was transferred from the USS MARS 
to the U.S. Naval Hospital in Yokusuka, Japan.  He departed 
on March 21, 1966 back to the USS MARS.  On March 31, 1966, 
the veteran was transferred from the USS MARS back to the 
U.S. Naval Hospital in Yokusuka, Japan.  On May 17, 1966, he 
was transferred to the United States Naval Hospital in 
Oakland, California.  The various transfers were specifically 
indicated and documented by date.  All modes of 
transportation were shown.  The record does not reflect that 
the veteran was aboard any plane that stopped in Vietnam or 
Texas enroute to California.  

Therefore, the veteran's account of how he was transferred to 
the United States following his right wrist/hand injury and 
the incident with the wounded and deceased persons that were 
transported from Vietnam is not credible and not supported by 
the record.  It is not credible because it is entirely 
inconsistent with the inservice personnel records.  The Board 
finds those records to be credible and probative because they 
provide a documented account of the veteran's various 
transfers, specific to date and mode of transportation.  
Therefore, since the VA psychiatrist's diagnosis was based on 
an inaccurate stressor, the diagnosis is not valid.  

In February 2005, the VA staff psychiatrist submitted another 
statement, which was duplicative in nature and cited no other 
stressor.  It noted that the veteran had been in combat.  

Thereafter, a lay statement was received from the veteran's 
wife.  She related that the veteran had exhibited emotional 
and physician distance and had been having additional 
problems with stress.  She said that he had been diagnosed as 
having PTSD.  The Board accepts this statement as credible as 
she had observed his behavior and he had been diagnosed as 
having PTSD.  However, she is not qualified herself, as a lay 
person, to diagnose PTSD.  

In February 2003, the veteran and his wife testified at a 
personal hearing.  At that time, the veteran again recounted 
the episode where he was exposed to wounded and dying persons 
while being transferred from Japan to Vietnam to the United 
States after injuring his right wrist/hand.  The veteran's 
wife testified that the veteran had been diagnosed as having 
PTSD.  

As previously noted, the veteran's account regarding the burn 
victims is not credible as the record does not corroborate 
his account of having been aboard an aircraft that went from 
Japan to Vietnam, to the United States.

Thereafter, the record reflects that the veteran presented 
other stressors.  Specifically, he indicated that when he 
served aboard ships, they came under enemy fire.  He also 
reported that he killed people.

The veteran has asserted that since the USS GALVESTON, was 
exposed to combat situations, that the veteran, as a 
signalman, was also so exposed.  Thus, even if the veteran 
did not serve in combat, per se, he was exposed to combat-
type stressful situations.  The USS GALVESTON's ship history, 
deck logs, and other periodical reference materials have been 
submitted by the veteran.  

The veteran was aboard the USS GALVESTON from approximately 
June 1964 to November 1965.  Firing missions with the enemy 
are documented in the materials which have been submitted.  

However, there is no diagnosis of PTSD based on the veteran's 
experiences while on board ship and there is no support for 
his report that he killed people.  The veteran was afforded a 
VA examination in February 2006 in order to verify if he had 
PTSD due to any alleged stressor.  The claims file was 
reviewed, to include the prior diagnoses of PTSD.  The 
veteran also presented his allegations during the evaluation, 
to include the one involving burn victims.  He reported that 
the USS GALVESTON had seen combat and he served on the 
outside of the ship.  The examiner noted that the USS 
GALVESTON was a guided missile cruiser, was stationed off of 
the coast of Vietnam, and provided fire support for troops 
onshore.  In addition, the USS MARS, where the veteran also 
served, was a combat store ship.  The examiner addressed the 
stressors which the veteran had previously presented to 
examiners, including when he was purportedly blown off the 
ship, injuring his right wrist/hand, and when he was exposed 
to the burn victims who were loaded onto his aircraft in 
Vietnam.  The examiner noted that the Navy records in the 
claims file did not reflect any assignment by the veteran to 
river boat patrol (the right wrist/hand incident) nor did 
they offer support for the reported transfer of medically 
unstable persons on the veteran's aircraft flight (the burn 
victim) incident.  The examiner also explored other 
contradictory statements and reports made by the veteran on 
various topics, to include his education.  Psychiatric 
testing to include an MMPI-2 profile and mental status 
examination were conducted.  Based on these tests, the 
examiner questioned the validity of the veteran's reported 
military events/traumas.  The examiner concluded that based 
on the absence of a verified stressor, a DSM-IV diagnosis of 
PTSD was precluded.  

The veteran contends that the records of when he was blown 
off ship while on river patrol is not documented and that the 
flight records of when he was transferred to the United 
States were not kept.  He contends that his records are not 
complete.  He alleged that his records were being kept in 
secret files at the records center.  

The Board finds that the available records have in fact been 
obtained.  The service medical records contain a complete and 
detailed account of the right wrist/hand incident.  It did 
not result from a specific trauma and, additionally, other 
joints were involved.  The veteran's statements of being 
blown from his ship are not credible.  The records very 
specifically document the idiopathic nature of his right 
wrist/hand injury and the extensive treatment for that 
disability.  With regard to the burn victim incident, the 
personnel records also reflect a detailed account of movement 
made by the veteran during service to obtain the appropriate 
medical treatment for his wrist.  The various destinations 
points were specified.  These records do not document that 
the veteran's aircraft landed in Vietnam or Texas.  With 
regard to combat aboard the USS GALVESTON or other vessels, 
there is no diagnosis of PTSD based on any event on these 
vessels, as set forth above.  

In this case, there is no diagnosis of PTSD based on a 
verified stressor to serve as a basis for granting the 
veteran's PTSD claim.  Accordingly, service connection for 
PTSD must be denied.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.


ORDER

Service connection for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


